TUTTLE, Senior Circuit Judge:
This case, combined for argument and consideration on appeal with cases numbered 71-1609, 71-1693 and 71-1717, presents the court with the task of deciding a fundamental constitutional question of grave import to which the Supreme Court has not yet given an explicit answer. The question is: Have the courts of the United States the power to interfere with the subpoena power as exercised by committees of the United States Senate and House of Representatives when the exercise of such power threatens a deprivation of First Amendment rights of freedom of association which can be vindicated in no way other than by court decree ?
This difficult question comes to this Court by appeal from denial of an injunction by the trial court. It is an action by United States Servicemen's Fund, et al., v. Eastland, et al., chairman, members and counsel for the SubCommittee on Internal Security of the Committee of the Judiciary of the United States Senate and the Chemical Bank New York Trust Company. The history of the litigation and its origins, so far as necessary to our consideration of the issues on appeal follows:
On May 28, 1970, there issued over the signature of Honorable James O. Eastland, Chairman, Committee on the Judiciary and Sub-Committee on Internal Security of the United States Senate a subpoena directed to Chemical Bank in New York City commanding it to bring to the Sub-Committee on Internal Security on June 4, 1970, at the committee room, 2300 New Senate Office Building, Washington, D. C., at 10 o’clock a. m.
“pursuant to S.Res. 366, 81st Congress —2d, as amended and extended, and S.Res. 341, agreed to February 16, 1970, any and all records pertaining to or involving the account or accounts of the United States Servicemen’s Fund. Such records to comprehend papers, correspondence, statements, checks, deposit slips and supporting documentation, or microfilm thereof within your control or custody or within your means to produce.”
On or about June 1, 1970, a complaint was filed by USSF against the stated defendants and an application for temporary restraining order prohibiting the execution of the subpoena was filed with the United States District Court for the District of Columbia. The plaintiffs asserted that they were a non-profit, tax-exempt membership corporation to further the welfare of persons who have served or are presently serving in the military.1
*355The challenge to the validity of the subpoena included an attack on the over-breadth of Resolutions 366 and 341, the vagueness and ambiguity of such resolutions and that the subpoena issued under the resolutions
“violates plaintiffs’ rights under the United States Constitution and particular their rights of privacy and their rights of freedom of speech, freedom of press, freedom of association and freedom from unreasonable search and seizure as guaranteed by the First, Fourth, Fifth, Ninth and Tenth Amendments.”
The petition also alleged on information and belief that the subpoena was issued against the defendant, Chemical Bank New York Trust Company, rather than directly against the plaintiffs in order to deprive plaintiffs of their rights to protect their private records, such as the sources of their contributions, as they would be entitled to do if the subpoenas had been issued against them directly. It further alleged
“the financial support of USSF, which permits it to continue its activities, in furtherance of the welfare of military personnel, is obtained exclusively through contributions of private individuals and foundations. Plaintiffs believe that if the Chemical Bank is forced, under a threat of contempt of Congress, to comply with the aforesaid subpoena and provide a sweeping array of documents demanded by the Sub-Committee, much of that financial support will be withdrawn and USSF will be unable to continue its constitutionally protected activities.” The petition finally alleged
“unless the enforcement and operation of the subpoena and the resolutions pursuant to which it was authorized are restrained by this court, immediate and irreparable harm will be done to the plaintiffs and to the entire nation by the curbing of freedom of the press and of dissent.”
The complaint prayed for a permanent injunction restraining the bank from complying with the subpoena by in any way “disclosing, revealing or delivering any records, papers, correspondence, statements, checks, deposit slips, supporting documents or microfilm” to the committee; and restraining defendant *356Sub-Committee members and staff counsel from seeking to enforce the said subpoena by use of the power of contempt of Congress or any other means. It also sought a declaratory judgment holding that the aforesaid subpoena is void and illegal under the United States Constitution and that Senate Resolutions 366 and 341 are void and illegal under the United States Constitution.
The case having come on for hearing on plaintiffs’ application for temporary restraining order the trial court stated
“upon consideration of the application and argument of counsel in chambers and it appearing to the court that this court lacks subject matter jurisdiction, the plaintiffs lack standing to sue, and that plaintiffs failed to demonstrate probability of success on the merits, it is by the court this first day of June, 1970, ORDERED that plaintiffs’ application for a temporary restraining order be, and the same is, hereby denied.”
Thereafter, application was then made to this Court for a stay in the enforcement of the subpoenas and this Court, Judge MacKinnon dissenting, entered the following order:
“This court accords deference to the committees of Congress, a coordinate branch of the Government, and to their authority to conduct investigations and to subpoena witnesses and records in connection with their investigations.
It appears, however, that serious constitutional questions are presented by this litigation which require more time than is presently available for proper consideration. See Stamler v. Willis, 7 Cir., 415 F.2d 1365 (1969). The Second Circuit has, in similar circumstances, involving the same appellees, issued a temporary restraining order in order to assure appropriate consideration by the federal courts in the District of Columbia. Liberation News Service v. Eastland, 2 Cir., [426] F.2d [1379] (No. 34, 688, decided May 7, 1970).
In denying temporary relief, the District Court assumed the court entirely lacked jurisdiction. This assumption is doubtful indeed in view of the fact that parties defendant include the cognizant counsel of a committee and the private party to whom plaintiffs have entrusted information. Stamler v. Willis, supra; Hearst v. Black, 66 App.D.C. 313, 87 F.2d 68 (1936).
It appears to the Court that the issues involved, as to the merits of the case, are of such significance that they require at least the kind of consideration and deliberation that would be provided by the procedure of a hearing on an application for injunction, as contrasted with a mere temporary restraining order.
The decisive element in our action to grant a stay is like that which moved the Second Circuit, because unless a stay is granted this case will be mooted, and there is likelihood, that irreparable harm will be suffered by appellants, at 10:00 a. m. this morning.
It is ORDERED by the court that the emergency stay requested by appellants be granted until the District Court has an opportunity fully to consider and to act on this matter, and it is
FURTHER ORDERED by the court that consideration of this ease be expedited by the District Court.
Judge MacKinnon is of the opinion that the question is not free from doubt but would deny the stay on the record made before the trial court on the grounds that the subpoena was issued for a valid legislative purpose and that the balancing of the legislative power of Congress, including the ancillary power to investigate to determine what legislation may be necessary, against defendants' claimed First Amendment rights, leads to the conclusion that the balance prevails in favor of the governmental interest and that plaintiffs will not prevail on *357the merits. Barenblatt v. United States, 360 U.S. 109 [79 S.Ct. 1081, 3 L.Ed.2d 1115] (1959).”
Responding to that part of this Court’s order that consideration of this case be expedited by the district court, the trial court held a hearing on the motion for preliminary injunction promptly thereafter and entered its order denying the injunction on June 30, 1970. By the same order the trial court denied the defendant’s motion to dismiss the complaint.
Thereafter an order of this Court stayed enforcement of the subpoena until final disposition of the case on appeal, but recommended that in the meantime the case go to final judgment in the district court. For convenient reference, this order, together with the dissent, is here set out:
No. 24,412
United States Servicemen’s Fund, et al. v. James O. Eastland, et al.
Before: Wright, Leventhal, and MacKinnon, Circuit Judges, in Chambers.
ORDER
“This court accords deference to the committees of Congress, a coordinate branch of the Government, and to their authority to conduct investigations and to subpoena witnesses and records in connection with their investigations.
The stay granted by the Court on July 2, 1970, requires expeditious disposition of this case. Since the calendar for the September sitting of this Court has already been prepared and assigned, the case is hereby assigned to the October sitting. This will obviate the delay which would have been involved if the Clerk had followed the standard practice of .including in the calendaring for the October sitting only those cases for which briefs had been filed prior to the date of preparation of the calendar.
It appears to the Court that determination of the appeal may well turn on its assessment of the merits. Stamler v. Willis, 415 F.2d 1365 (7th Cir., 1969), cert. denied sub nom. Ichord v. Stamler, [399 U.S. 929, 90 S.Ct. 2231, 26 L.Ed.2d 796] 38 U.S.L. W. 3522 (June 30, 1970). It would therefore be in the interest of justice if the case could proceed expeditiously in the District Court on the merits. The final judgment of the District Court is likely to be appealed whichever way the court rules. By expedition of that appeal and consolidation with the instant appeal, it may be possible both to proceed with expedition and to ensure that a question, of importance is determined with the best available perspective, both as to underlying evidence and the appraisal thereof by the District Judge.

Per curiam,

MacKinnon, Circuit Judge: I would refuse to grant a further stay and would affirm the District Court on the ground principally that appellants are not likely to succeed on the merits. For this reason, I also conclude that mooting the case will not cause them irreparable injury. Appellants are seeking to establish a privileged status not provided for by the law. Furthermore, the names of contributors to such activities is a matter of vital concern to Congress; and within its power to investigate, and it should not be further frustrated in its proper effort to get on with its business of legislating with respect to the evils created thereby, if investigation confirms same.”
Upon motion of the defendants who are United States Senators the trial court, although having theretofore overruled a motion to dismiss, ordered that the defendants who were Senators should be dropped as parties defendant, the court stating
“it appearing on the record that said defendants are United States Senators, the court concludes that said defendants are personally immune from *358suit. Dombrowski v. Eastland, 387 U.S. 82 [87 S.Ct. 1425, 18 L.Ed.2d 577] (1967).”
Thereafter, on February 23, 1971, the trial court held a hearing on the motion for permanent injunction and on plaintiffs’ motion for compelling the testimony of defendant Sourwine, counsel for the committee. The court denied both the injunction and the application for taking of the committee counsel’s testimony by its order of October 21, 1971.
This final order was then appealed and the appeal was combined with the pending appeal from the denial of preliminary injunction. The appellants here, the plaintiffs below, complain of (1) the denial of a preliminary injunction, (2) the dismissal of the members of the Sub-Committee on Internal Security as parties defendant, (3) the denial of an order compelling the testimony of defendant Sourwine, and (4) the denial of a permanent injunction.
The appellees, represented by the Department of Justice, state their contention in several “issues” which may be compressed into the following: (1) Do plaintiffs have standing to enjoin the execution of this subpoena when issued to a third party bank which has exclusive possession, custody and control of such records; (2) Do plaintiffs in the exercise of their First Amendment rights to association have standing to enjoin “an investigation being conducted by a congressional sub-committee”;2 (3) Does this complaint seeking relief against United States Senators in their official capacity and against staff counsel state a case or controversy within the meaning of Article III, Section 2 of the Constitution; (4) Assuming jurisdiction, which is challenged, should a federal court, pursuant to the doctrine of separation of powers, and as a matter of judicial restraint, abstain from exercising that jurisdiction “by enjoining the execution of a validly authorized subpoena duces tecum” under the facts of this case; (5) Is the Senate Resolution authorizing this Sub-Committee’s investigation unconstitutionally vague or overbroad; (6) May a federal court refuse to enjoin a congressional investigation where plaintiffs failed to demonstrate a threat of irreparable injury sufficient to outweigh the legislative interest in conducting that investigation; (7) May a federal court refuse to compel an attorney employed by the legislative branch of the government to testify as to matters within the possession and control of the Congress which relate to the underlying basis for a congressional investigation and as to which the Congress has asserted its privilege of legislative immunity.
The defendants, of course, assert that the trial court erred in not dismissing the complaint. In other words, they take the position that, even though all of the allegations in the complaint were to be taken as true, the United States District Court did not have, or should not exercise, jurisdiction because of what must be construed to be an assertion of absolute legislative immunity so long as the actions engaged in by the members of the committee and its counsel occurred during the course of valid legislative investigatory proceeding.
Before dealing with the several specific grounds upon which the parties rely we think it appropriate to make plain a fundamental principle which this Court has uniformly recognized as of critical significance in cases such as this, in which the courts are asked to intervene to prevent an alleged deprivation of the complaining parties’ constitutional rights by actions undertaken by one of the Houses of the United States Congress or by a committee or sub-committee thereof. This principle was stated in Hutcheson v. United States, 369 U.S. *359599, 622, 82 S.Ct. 1005, 1017, 8 L.Ed.2d 137:
“In conclusion, it is appropriate to observe that just as the Constitution forbids the Congress to enter fields reserved to the Executive and Judiciary, it imposes on the Judiciary the reciprocal duty of not lightly interfering with Congress’ exercise of its legitimate powers.”
The principle is restated by this court in Ansara v. Eastland, 143 U.S.App.D.C. 29, 442 F.2d 751 (1971) where, at page 753, this Court said
“First, the plaintiffs seek relief that would precede and seek to relate to the conduct of a future legislative hearing. The courts avoid use of extraordinary remedies that involve ‘needless friction’ with a coordinate branch of the government.”
Citing Railroad Commission v. Pullman Co., 312 U.S. 496, 500, 61 S.Ct. 643, 85 L.Ed. 971 (1941); Davis v. Ichord, 143 U.S.App.D.C. 183, 442 F.2d 1207 (1970). More recently in Sanders v. McClellan, 150 U.S.App.D.C. 58, 463 F.2d 894 (1972) at page 902 this Court said
“the judiciary has the duty ‘of not lightly interfering with Congress’ exercise of its legitimate powers.’ Hutcheson v. United States, 369 U.S. at 622, 82 S.Ct. at 1017. We recently discussed this duty at some length in Ansara v. Eastland, supra.”
This fundamental doctrine has resulted in many courts staying their hand when equitable relief was sought by plaintiffs who alleged that pending or threatened actions by committees of Congress would result in a violation of their constitutional rights (most frequently First Amendment rights). See, in addition to the cases cited, Cole v. McClellan, 142 U.S.App.D.C. 24, 439 F. 2d 534 (1970).
Were the present case cast in the mold of those in which this Court has declined to grant equitable relief to prevent threatened congressional action which assertedly would be a deprivation of the plaintiffs’ First Amendment rights, we would, of course, be bound by these decisions and we would, moreover, agree that the basic principle which stayed the hand of the court was one which may be properly invoked in every case in which full relief can be granted to the complaining party in some manner other than through the equitable powers of the court. Concluding, as we do, that this case differs in fact from those which have been discussed in that none of the means by which the plaintiffs’ constitutional rights can be vindicated, which existed in all of the previous eases, are here present, we are compelled to face the stark issue: Has the court the power, either by injunction or declaratory judgment, to stay the issuance, service on, or enforcement against, a third party of a subpoena authorized by a congressional committee (whether constitutionally valid or not) when a failure to do so would in and of itself result in a serious deprivation of the right of free speech and assembly guaranteed by the First Amendment?
The critically important factual posture of this ease which distinguishes it from those in which this court has heretofore denied injunctive relief is apparent. The importance of the distinction is clearly indicated in Sanders v. McClellan, supra. In that case the plaintiff sought to have the district court enjoin the enforcement of a subpoena duces tecum issued to him. The basis for the relief sought was that a compliance with the subpoena by Sanders would result in publication to the world of the names of certain writers for his magazine, which forced involuntary disclosure was claimed by him to be prohibited by the First Amendment. The Court made a painstaking analysis of the competing rights of the Congress to legislate, including the right to conduct committee investigations relevant to the legislative purpose, and the right to freedom of association and of the press which the Court held to be a protected right.
In Sanders we recognized that the restraint on the courts, vis a vis the legislative branch, prohibits the court from *360intervening “prematurely or unnecessarily.” The Court clearly implied that the restraint on the courts was not absolute any more than was the First Amendment right absolute. We recognized that the competing interests in the Sanders case could be harmonized because Sanders could test the validity of his claim to freedom from interference with his First Amendment rights by simply refusing to honor the subpoena; by then undertaking to convince the committee of the rightness of his constitutional stand; then, if unsuccessful, appealing to the Senate, which, in the end must vote a contempt citation; or, still being unsuccessful, seek to convince the executive (the attorney-general’s representative) not to prosecute; or, ultimately, if still unsuccessful, and, if tried, stand on his constitutional rights in the trial court and thereafter on appeal.
This court in Ansara, supra, carefully explained its denial of an injunction pending appeal. In a case in which the subpoenas duces tecum were served directly on the persons claiming their First Amendment rights the Court decided that it should not create “needless friction” by interfering with the committee’s action when Ansara, et al., could accomplish the same result by contesting the subpoena and subjecting themselves to possible contempt proceedings. The court said:
“. . . we first note that the plaintiffs will have an opportunity to present their constitutional objections to the Subcommittee. Hence the case is to be distinguished, as Government counsel points out, from one where plaintiffs were not subpoenaed and would have no way to claim their constitutional protections at the time of committee’s questioning.”
In both of these cases there was strongly implicit the inference that but for the other means available to the plaintiffs to prevent the loss of their First Amendment rights the Court would, of necessity, have viewed the two cases quite differently. Not only is this implicit from the Court’s statement, quoted above, but it appears from the language of the Court in Ansara that government counsel also sought to point out the distinguishing characteristics when the Court had before it a case in which a refusal to intervene before execution of the subpoenae would not of itself amount to a denial of the plaintiffs’ rights.
Here, in this case, we have the case which is distinguished by this Court in both Sanders and Ansara and apparently by the government in its argument in the latter case. Here the plaintiffs have no alternative means to vindicate their rights. They cannot contest a subpoena issued on the Chemical Bank before the Committee or before the Senate, and they cannot force the bank’s uninvolved officials to run the risk of contempt citations and criminal trials to aid the plaintiffs in establishing their First Amendment rights.
SUBJECT MATTER JURISDICTION
The trial court determined that it had subject matter jurisdiction in this case. In doing so it recognized the distinction between determining whether a federal court has “jurisdiction of the subject matter,” and determining whether a cause over which a court has subject matter jurisdiction is “justiciable.” See Powell v. McCormack, 395 U.S. 486, 512, 89 S.Ct. 1944, 23 L. Ed.2d 491, where the Supreme Court made reference to the distinction drawn in Baker v. Carr, 369 U.S. 186, 198, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962). In Baker v. Carr, the Supreme Court enunciated two aspects of subject matter jurisdiction relevant to this case: (1) does it fall within the “case or controversy” restriction of Article III, Section 2, and (2) if so, has Congress exercised its power to assign jurisdiction to the Federal District Courts? In light of the treatment given cases in which relief was denied, but as to which this Court has entertained jurisdiction, we think there is no doubt but that the district court had subject matter jurisdiction. *361See Sanders v. McClellan, 150 U.S.App. D.C. 58, 463 F.2d 894 (1972) and Ansara v. Eastland, supra. A suit brought by one whose constitutional rights are allegedly violated is certainly a “case or controversy” in the Article III sense, and the fact that plaintiffs claim that their First Amendment rights were violated in an amount exceeding $10,000 brings this dispute within the purview of 28 U.S.C. § 1331:
“The district courts shall have original jurisdiction of all civil actions wherein the matter in controversy exceeds the sum of $10,000 and arises under the Constitution, laws, or treaties of the United States.”
The defendants, as a subsidiary argument as to want of jurisdiction, contend that USSF lacked standing to bring the action because they do not meet the requirement that they show
“such a personal stake in the outcome of the controversy as to assure that concrete adverseness, which sharpens the presentation of issues upon which the court so largely depends for illumination of difficult constitutional questions.” Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed. 2d 663 (1962).
They also claim that
“there is nothing whatever to demonstrate that appellants are aggrieved parties by virtue of direct injury, or that they have the necessary stake in the challenged subpoena to satisfy the ‘case’ or ‘controversy’ requirements of Article III, Section 2 of the Constitution.”
This they contend results from the fact that the subpoena was not directed to appellants, but to a third party commercial bank. This is a makeweight argument at best. If the forced disclosure of the information concerning contributors to and membership in the appellant association violates its First Amendment rights, then it is too clearly an aggrieved person when a third person is under compulsion by the defendants to disclose this information to warrant discussion. If there were otherwise any doubt on this score it has certainly been resolved by Pollard v. Roberts, 393 U.S. 14, 89 S.Ct. 47, 21 L.Ed.2d 14.(1968), affirming the judgment of a three-judge district court for the Eastern District of Arkansas, 283 F.Supp. 248 (1968). That court enjoined a state prosecuting officer from subpoenaing party records of the Republican party of the state of Arkansas over the objection that the execution of the subpoena would result in an invasion of the rights of the plaintiffs to freedom of association and freedom of speech.3
JUSTICIABILITY
Both Sanders v. McClellan and Ansara v. Eastland, supra, commit this Court to the proposition that a freedom of association challenge to a congressional subpoena is not only a case over which the courts have subject matter jurisdiction, but that such a challenge is a justiciable issue. It is only in order to further clarify the parameters of the justiciability challenge and to relate the contention of Senatorial immunity to justiciability that we do not summarily dispose of this question on the basis of Sanders and Ansara alone.
Justiciability embodies two limitations upon the exercise of judicial power: (1) Is the question presented in an adversary context and in a form historically viewed as capable of resolution through the judicial process? and (2) *362Has resolution of the question been entrusted to the judiciary under the Constitution? The former question is posed here in the form of whether courts may fashion effective relief where the sole remedy lies in the entry of an order running against members of Congress. The second question is whether judicial efforts to fashion relief would be unwarranted intrusion into the arena of political questions.
Powell v. McCormack, 395 U.S. 486, 89 S.Ct. 1044, 23 L.Ed.2d 491 (1969), thoroughly disposes of the question as to whether a court of equity may enter an order against staff members of House or Senate:
“Respondents do maintain, however, that this case is not justiciable because, they assert, it is impossible for a federal court to ‘mold effective relief for resolving this case.’ Respondents emphasize that petitioners ask for coercive relief against officers of the House', and, they contend, federal courts cannot issue mandamus or injunctions compelling officers or employees of the House to perform specific official acts. Respondents rely primarily on the Speech or Debate Clause to support this contention.
“We need to express no opinion about the appropriateness of coercive relief in this case, for petitioners sought a declaratory judgment, a form of relief the District Court could have issued . . . We thus conclude that in terms of the general criteria of justiciability, this ease is justiciable.” 395 U.S. at 517, 89 S.Ct. at 1962.
The availability of declaratory relief against officers of the House, which was all that was necessary in Powell, was clearly viewed by the Supreme Court as a mechanism whereby effective relief against congressional action could be molded by the courts. Likewise, in Doe v. McMillan, 412 U.S. 306, 93 S.Ct. 2018, 36 L.Ed.2d 912 (1973), publication and public distribution of allegedly defamatory and privacy-invading literature by personnel other than members of Congress subsequent to authorization of publication by a House subcommittee, itself immunized, was not protected action under the Speech or Debate Clause.
Appellants have not been able to cite any case by the Supreme Court, or by Courts of Appeal, in which a federal court has finally enjoined named committee members of the Congress by way of granting coercive relief of the nature sought here. However, much has been said both by the Supreme Court and by this Court clearly implying that the statutory — equitable relief of issuing a declaratory judgment as to the validity of action taken to give effect to protected congressional committee action might be proper in such a case as this. Probably the strongest statement bearing on this difficult issue is that in Gravel v. United States, 408 U.S. 606, 92 S.Ct. 2614, 33 L.Ed.2d 583, where, in his opinion for the court, at page 621, 92 S.Ct. at page 2625, Mr. Justice White said:
“None of this, as we see it, involves distinguishing between a Senator and his personal aides with respect to legislative immunity. In Kilbourn-type situations, both aide and Member should be immune with respect to committee and House action leading to the illegal resolution. So too in East-land, as in this litigation, senatorial aides should enjoy immunity for helping a Member conduct committee hearings. On the other hand, no prior case has held that Members of Congress would be immune if they executed an invalid resolution by themselves carrying out an illegal arrest, or if, in order to secure information for a hearing, themselves seized the property or invaded the privacy of a citizen. Neither they nor their aides should be immune from liability or questioning in such circumstances. Such acts are no more essential to legislating than the conduct held unprotected in United States v. Johnson, 383 U.S. 169 [86 S.Ct. 749, 15 L.Ed.2d 681] (1966).” (Emphasis added.)
*363In considering whether this litigation poses a political question which is “not justiciable primarily because of the separation of powers within the Federal Government,” Powell v. McCormack, 395 U.S. at 518, 89 S.Ct. at 1962, we begin with the formulation of the political question doctrine set forth in Baker v. Carr, 369 U.S. 186, 82 S.Ct. 691, 7 L. Ed.2d 663 (1964):
“After reviewing our decisions in this area, we concluded that on the surface of any ease held to involve a political question was at least one of the following formulations:
“.‘a textually demonstrable constitutional commitment of the issue to a coordinate political department; or a lack of judicially discoverable and manageable standards for resolving it; or the impossibility of deciding without an initial policy determination of a kind clearly for non-judicial discretion ; or the impossibility of a court’s undertaking independent resolution without expressing lack of the respect due coordinate branches of government; or an unusual need for unquestioning adherence to a political decision already made; or the potentiality of embarrassment from multifarious pronouncements by various departments on one question.’ 369 U.S., at 217 [82 S.Ct. at 710].”
Like Sanders v. McClellan, 463 F.2d at 897, our case falls within none of these six categories, though (1) whether there is a “textually demonstrable constitutional commitment of the issue to coordinate political department” and (2) whether there exists “the impossibility of a court’s undertaking independent resolution without expressing lack of the respect due coordinate branches of the government” merit further analysis.
In Powell, the respondents contended that Art. I, Sec. 5, Clause 1 4 of the Constitution was “a ‘textually demonstrable constitutional commitment’ to the House of the ‘adjudicatory power’ to determine Powell’s qualifications.” After first determining “what power the Constitution confers upon the House through Art. I, Sec. 5,” 395 U.S. at 519, 89 S.Ct. at 1962, the Supreme Court proceeded to hold that this provision committed to Congress the power “to judge only the qualifications expressly set forth in the Constitution.” 395 U.S. at 548, 89 S.Ct. at 1978, Powell concededly met these qualifications and was not excluded by the House for failure to meet these, so the Court held that his exclusion by the House on other purported grounds of disqualification was justiciable.
In the case before us there is also no “textually demonstrable commitment” of the issue we are called upon to resolve. The government does not contend that the Speech or Debate Clause, Art. I, Sec. 6, Cl. 1 5 of the Constitution is such a commitment and since it could not seriously be contended that the acts giving effect to the committee resolution (like the conduct of the Sergeant of Arms in the Kilbourn case) 6 are within the protection of the Speech or Debate Clause, this Clause does not commit to the Senate the power to determine the legality of the subpoena.
In Doe v. McMillan, 412 U.S. 306, 93 S.Ct. 2018, 36 L.Ed.2d 912 (1973), the Supreme Court determined that the Speech or Debate Clause protected committee members
“for introducing material at committee hearings that identified particular individuals, for referring the report that included the material to the Speaker of the House, and for voting *364for publication of the report,” Id,, at 312, 93 S.Ct. at 2024.
but did not protect even members of Congress insofar as they published the report subsequently to the general public. By way of explanation, the Court said that
“a member of Congress may not with impunity publish a libel from the Speaker’s stand in his home district, and clearly the Speech or Debate Clause would not protect such an act even though the libel was read from an official committee report.” Id. at 314, 93 S.Ct. at 2025.
Analogizing to the instant case, we think the Speech or Debate Clause does protect the Senatorial parties from liability for authorizing even an unconstitutional subpoena, but does not protect whatever parties issue or serve such a subpoena upon a third party.
We conclude, therefore, that the issue presented by'this complaint is one over which the court has subject matter jurisdiction; it is justiciable; it cannot be challenged on the ground that it deals with a “political question” or on the basis of legislative immunity.
THE RIGHTS CLAIMED TO BE VIOLATED
The United States Servicemen’s Fund bases its claim for relief principally upon a threat to the right of freedom of association and assembly and protest under the First Amendment. It also, however, attacks the validity of the subpoena on the ground that the record discloses that neither the Senate Resolution, nor the Committee’s resolution thereafter nor the specific resolution authorizing the chairman to issue subpoenas in support of an investigation of USSF has the specificity required by law before such a subpoena can issue. In view of the fact that USSF is not the subject of the subpoena itself, we think the relevance of its attack on the absence of a showing of any nexus between the organization and the stated purpose of Congress is to be viewed only as it bears upon the necessity for the courts to balance the power of Congress to conduct its legislative procedures over against the First Amendment rights of the citizen. We, therefore, turn to the alleged deprivation of constitutional rights which USSF says would inevitably occur unless the subpoena were invalidated.
The right of voluntary associations, especially those engaged in activities which may not meet with popular favor, to be free from having either state or federal officials expose their affiliation and membership absent a compelling state or federal purpose has been made clear a number of times. See NAACP v. Alabama, 357 U.S. 449, 78 S. Ct. 1163, 2 L.Ed.2d 1488; Bates v. Little Rock, 361 U.S. 516, 80 S.Ct. 412, 4 L.Ed.2d 480; Louisiana ex rel. Gremillion v. NAACP, 366 U.S. 293, 81 S.Ct. 1333, 6 L.Ed.2d 301 (1961); Gibson v. Florida Legislative Committee, 372 U.S. 539, 83 S.Ct. 889, 9 L.Ed.2d 929 (1962); Pollard v. Roberts, 393 U.S. 14, 89 S.Ct. 47, 21 L.Ed.2d 14 (1968), affirming the judgment of the three-judge district court for the Eastern District of Arkansas, 283 F.Supp. 248 (1968).
In its denial of the motion to dismiss the petition, entered at the same time as the order denying the preliminary injunction, the trial court properly determined that, upon the facts shown “there has been no evidence that any of its [USSF’s] activities, or those it supports, have been of a type not protected by the First Amendment.” The court, however, in balancing this right against the undoubted power of Congress to conduct committee investigations, found that the proof of irreparable damage to the plaintiffs yras lacking. Such proof being absent, and the court having determined it could not find “probably success at a full trial,” it determined that a preliminary injunction should be denied.
It is clear that the factual weakness of the plaintiff’s case, as viewed by the *365trial court, weighed heavily in its decision to deny the preliminary injunction.7
Although the evidence of damage, necessarily opinion evidence because no time had elapsed to permit proof of actual loss, was substantial, we need not determine whether this fact finding of the trial court was clearly erroneous. This is true because following this court’s stay order of July 28, 1970, the trial court held an entirely new hearing of the case on the merits. In doing so the court followed the suggestion contained in this court’s order:
“It appears to the Court that determination of the appeal may well turn on its assessment of the merits. Stamler v. Willis, 415 F.2d 1365 (7th Cir., 1969), cert. denied sub nom. Ichord v. Stamler [399 U.S. 929, 90 S.Ct. 2231, 26 L.Ed.2d 796] 38 U.S.L. W. 3522 (June 30, 1970). It would therefore be in the interest of justice if the case could proceed expeditiously in the District Court on the merits. The final judgment of the District Court is likely to be appealed whichever way the court rules. By expedition of that appeal and consolidation with the instant appeal, it may be possible both to proceed with expedition and to ensure that a question of importance is determined with the best available perspective, both as to underlying evidence and the appraisal thereof by the District Judge.”
At this subsequent hearing on the merits for permanent injunction, following this Court’s order, the plaintiffs greatly bolstered its proof of monetary injury, both by opinion testimony touching on the effect of subpoenaing the records of such a controversial organization, and by testimony by officials of the organization of substantial loss of subscriptions from potential and former supporters. The trial court foreclosed the plaintiffs from eliciting answers to questions put to officers and fund raisers who were witnesses at the trial in which the plaintiffs sought to show that certain substantial contributors had stated as a reason for not contributing a “fear of publicity attendant upon their having their identity revealed, especially the Congress investigating committee which motivates them to withhold donations which they in the past have made and are now refraining from making for that purpose.” The court sustained an objection to such testimony on the ground that it was “hearsay”.8 It is questionable whether the testimony sought to be given was objectionable as hearsay, because the statements which the witnesses undertook to make to the effect that identified persons gave as the reason for not contributing their fear outlined above would seem to be admissible to show that the fund raising efforts of USSF were being interfered with because of the existence of the investigation. Such statements would not, of course, be admissible to prove the truth of the reason for not giving that the witness would say the potential contributor had given him. However, we do not need to resolve this question, for the court permitted opinion testimony *366from several professional fund-raisers as well as testimony, not objected to, that certain potential donors had stated the reasons to be such “fear” although earlier witnesses were not permitted to testify.
One of the professional witnesses, a professional fund-raiser,9- gave the following opinion based on his experience as an expert in this field :
“Fund raising is a very competitive thing. The reason we have many fund raisers as a profession is we don’t create causes, but we do have an expertise in how to motivate people who want to give to various causes, in the peace movement itself, I think the Servicemen’s Fund or a cultural organization, or a peace organization, there are dozens of organizations vying for the donor’s dollar. Anything which can discourage people, anything which leads people to decide to deflect their contribution from one organization to another can be fatal to a fund raising effort of the particular organization. Certainly they feel their names might be turned over to a Congressional Committee which might be publicized, that there would be publicity about the fact that he had donated could have a devastating effect on fund raising of any organization.”
One other professional fund raiser with some 17 years experience of the same kind, testified in much the same terms. Finally, in cross-examining the fund raiser and secretary-treasurer of USSF, the following exchange occurred:
“Q. [by Government Counsel] You testified to some diminution in contributions received. I take it you are not attempting to say in all cases as to every donor and any particular potential donor exactly why or why not that individual has in fact ceased to contribute as much as they had before or perhaps you didn’t get a contribution?
A. That is correct, and certainly I am aware of specific cases, to me at least, the cause is quite apparent, the publicity about the subpoena.”
Explicit testimony was given that approximately a 50 percent curtailment in money distributed by USSF for maintenance of coffee houses and supporting a large number of G.I. newspapers had occurred during the period following the service of the subpoena and that this was approximately “a reflection of the drop in contributions.” These payments were significant in amount, “from roughly $10,000 a month to $5,000” in the eight month period (the subpoena was served on April 20, 1970; the trial was held on February 23,1971).
The government made no effort to produce any contrary evidence.10
The trial court held the matter under advisement from February 23, 1971 until October 21, 1971, at which time it denied the plaintiffs’ motion for permanent injunction, and denied their motion to compel testimony from General Counsel Sourwine, of the Committee. In the meantime, this Court’s stay had been in effect. Thereafter it has been stayed under the earlier order of this Court “pending further order of this court”.
Strangely enough, following a hearing on the merits as directed by this Court in its stay order of July 28, 1970, particularly to permit “a question of importance [to be] determined with the best available perspective, both as to underlying evidence and the appraisal thereof by the district judge” (emphasis added), *367the trial court not only did not make any appraisal of the evidence introduced at the trial on the merits, but it made no finding of fact in relation to it and did not indicate that the evidence at the trial was any different from that introduced on the hearing for preliminary injunction. The court merely said “as neither the hearings on the motion nor the supporting briefs raised new matter, the court relies on its memorandum of June 30, 1970, in which these issues are fully discussed, and finds no violation of the First of Fifth Amendments.”
Regardless of whether the evidence of injury was adequate in June, 1970, to require the trial court to issue a preliminary injunction, there can be no doubt that the undisputed evidence at the trial unmistakably establishes the fact that immediate and irreparable injury would result from the execution of the subpoena. One evidentiary fact that emerged in addition to the testimony of actual damage which was not before the court at the preliminary hearing, was testimony that the identity of even ostensibly anonymous and secret donors would be disclosed by examination of the bank’s records. From what we know of the methods of discovery available to the Committee this evidence is convincing. Moreover, the government’s brief makes crystal clear the fact that the purpose of the subpoena was to ascertain the names of the contributors to the fund and that this would be an effective means to accomplish it.
“The information sought to be subpoenaed herein consists of the bank records relating to appellant organization. Those records may shed considerable light on various pertinent questions and could furnish leads for further investigation. For example, knowledge of the identities of individuals and organizations providing funds could assist in answering questions as to whether any of appellants’ funding comes from foreign sources, or from known subversive organizations and individuals.”
This later testimony completely negatives the implications from the court’s statement in its original order that “moreover, several contributors are said to have remained anonymous even from the USSF officials; manifest disclosure of bank records can have little effect on their continued contributions, and future contributors can readily undertake similarly to preserve their anonymity.” However justified this statement may have been in June, 1970, it is totally unsupported by the record at the trial on the merits. Furthermore, as just pointed out above, the government’s brief points to the means by which the identity of anonymous donors could be ascertained even though their names might actually not be known to the officers of the USSF:
“The information sought to be subpoenaed herein consists of the bank records relating to appellant organization. Those records may shed considerable light on various pertinent questions and could furnish leads for further investigations.” (emphasis added).
Can it be doubted that if the bank’s records show receipt of a contribution from a brokerage firm (as witnesses testified some were received) further investigation of the brokerage firm would disclose the identity of the person whose account was charged with the corresponding amount? The same of course could follow from tracing of a cashier’s check or the tracing of a check from a named foundation whose name did not identify the individual who controlled the foundation.
The trial court simply failed to make any findings of fact following the extensive testimony at the hearing on the merits. It follows, of course, that the court made no “appraisal thereof” in any manner that would carry out the clear mandate of this court, supra.
The showing made by the plaintiffs clearly meets the standards found to exist in those cases in which the Supreme Court has determined that the *368First Amendment was violated. See NAACP v. Alabama, supra, and other cases cited. Nor is it significant that what is subpoenaed here is bank records rather than membership lists. See Pollard v. Roberts, supra, in which the Supreme Court affirmed the judgment of the three-judge district court in Arkansas holding that the equitable powers of the court should intervene when a local prosecutor sought to obtain the financial records of the Arkansas Republican Party, even though the prosecutor was acting in connection with the proper effort to investigate charges of criminal violations of the Arkansas statutes as to the expenditure of funds.
It is true that the cited cases came to the Supreme Court as a result of state action usually resulting in punishment for contempt for failure of the organization to produce its own records (the exception being Pollard v. Roberts, supra). We think this is not a distinguishing factor, since the standard used in deciding whether to vindicate the guarantee of free speech and assembly must be the same when the contest is between the individual and a state legislature as it is between an individual and the United States Congress.
It is abundantly clear from this record that USSF and the coffee houses and G. I. newspapers it supported were “controversial” organizations in the same sense as were the N.A.A.C.P. and the Republican Party of Arkansas in the early 60’s.
We conclude, therefor, that the rights of the plaintiffs here are of the same quality that the courts have long undertaken to protect.
As we have indicated above the appellants claim that the subpoena was defective because of the lack of specificity or the showing of a nexus between the purpose of the original Senate Resolution authorizing investigations of this general nature and the USSF and of the SubCommittee resolution. It is true that the Sub-Committee resolution of March II, 1970, did not recite any basis for the investigation of USSF other than that “information collected pursuant to the Sub-Committee’s resolution of October 14, 1967 [authorizing the investigation of the National Conference of New Polities] makes a prima facie showing that the organization [of which USSF was one] and individuals hereinafter named should be subject to further investigation.” There may thus be a substantial question if properly and timely raised whether the resolution authorizing the subpoena gave adequate notice of pertinency to the subject of investigation to withstand attack. In re Chapman, 166 U.S. 661, 17 S.Ct. 677, 41 L.Ed. 1154. While heretofore the courts have only required such a showing to be made when a recalcitrant witness, threatened with prosecution for contempt, insists that the same notice be made as is required in a criminal prosecution by indictment or information, we pretermit altogether the question whether or not a similar showing must be made where there is not contempt prosecution at hand. Moreover, since it is clear that the government’s opposition to the relief sought here is primarily based upon the immunity of a co-equal branch of the government from court interference, we could not avoid resolving the issue of Senatorial immunity even if we were to decide that the USSF is in a position to challenge the specificity of the authorization of the subpoena and that the subpoena was invalid for want of specificity.
PARTIES AND REMEDY
Following the denial of the preliminary injunction and prior to the hearing on the merits, the trial court dismissed the Senator defendants from the suit, concluding “that said defendants are personally immune from suit,” citing Dombrowski v. Eastland, 387 U.S. 82, 87 S.Ct. 1425, 18 L.Ed.2d 577 (1967).
As we have previously noted appellants have not been able to cite any case, by the Supreme Court, or by Courts of Appeal, in which it has been held that named committee members of the Congress may be made the subject of a *369judgment of the court. However, in discussing the question of justiciability we called' attention to the language of the Supreme Court opinion in the Gravel case, which when taken in light of existence of the remedy of declaratory judgment, strongly points to the conclusion that, if finally necessary to vindicate a constitutional right, Members may be responsive to court proceedings. We quote again the pertinent language:
“. . . On the other hand, no prior case has held that Members of Congress would be immune if they executed an invalid resolution by themselves carrying out an illegal arrest, or if, in order to secure information for a hearing, themselves seized the property or invaded the privacy of a citizen. Neither they nor their aides should be immune from liability or questioning in such circumstances. Such acts are no more essential to legislating than the conduct held unprotected in United States v. Johnson, 383 U.S. 169 [86 S.Ct. 749, 15 L.Ed. 2d 681] (1966).” (Emphasis added). 408 U.S. 606, 621, 92 S.Ct. 2614, 2625.
The scope of the immunity of Members for actions within the legislative sphere has now been particularized in Doe.v, McMillan, supra, decided since this case was submitted. It is now clear that there is no relaxation of the immunity of a Member for participating in the debate of, or action in relation to, a measure in Congress merely because the objective of the action may be unconstitutional. The Court said:
“Congressmen and their aides are immune from liability for their actions within the ‘legislative sphere’ even though their conduct, if performed in other than legislative context, would in itself be unconstitutional . '. .” Doe, supra, 412 U.S. at 312, 93 S.Ct. at 2025.
The Court thus sharpens the distinction between the “legislative sphere” and the non-legislative acts carried out either by Members or others.
“Members of Congress are themselves immune for ordering or voting for a publication going beyond the reasonable requirements of the legislative function, Kilbourn v. Thompson, supra [103 U.S. 168, 26 L.Ed. 377], but the Speech or Debate Clause no more insulates legislative functionaries carrying out such nonlegislative directives than it protected the sergeant at arms in Kilbourn v. Thompson when, at the direction of the House, he made an arrest that the courts subsequently found to be ‘without authority.’ Id. at 200 [of 103 U.S.]. [Footnote omitted.] See also Powell v. McCormack, 395 U.S. [486], at 504 [89 S.Ct. 1944, at 1955, 23 L.Ed.2d 491]; ef. Dombrowski v. Eastland, 387 U.S. 82 [87 S.Ct. 1425, 18 L.Ed.2d 577] (1967). The Clause does not protect ‘criminal conduct threatening the security of the person or property of others, whether performed at the direction of the Senator in preparation for or in execution of a legislative act or done without his knowledge or direction.’ ”
Footnote 9 in the above quoted text clearly deals, it seems to us, with the question before us by quoting language from Gravel, supra, analyzing the Kilbourn case:
“That the House could with impunity order an unconstitutional arrest afforded no protection for those who made the arrest,” citing Gravel v. United States, 408 U.S. at 618, 92 S. Ct. at 2624.
Here, we have concluded that the forced surrender by the bank of the subpoenaed records in response to the subpoena would invade the constitutional rights of the plaintiffs. Such a determination seems well within the intendment of the language of the court in Gravel, already quoted above, that Members of Congress would have no immunity if they, “in order to secure information for a hearing, themselves . invaded the privacy of a citizen,” Gravel, supra, 408 U.S. 621, 92 S.Ct. 2625.
*370Such a determination as this can, of course, be made only in connection with a “case or controversy,” which, in turn, exists only if there are adversary parties. The trial court, not distinguishing between the actions within the “legislative sphere” which are immune and those beyond, which are not, left no opportunity to the parties to develop a record upon which the court could draw the line between what was privileged and what was not. The court dismissed the complaint against the Senator defendants without drawing such a line.
The trial court also sustained the refusal of defendant Sourwine, the committee counsel, to answer any question at his deposition hearing except such as related to facts already disclosed by public record. The plaintiffs were therefore precluded from obtaining information from committee counsel as to the actions of staff members of the committee which may well have thrown light upon the identities of those persons who, under our concept of the case, would stand in the shoes of Mr. Thompson, the Sergeant at Arms of the House of Representatives in that famous ease.
We conclude, therefore, that the trial court erred in dismissing the Senator defendants at the then stage of the proceedings. In light, also, of the line of demarcation, which we think the Court has drawn between “legislative” protected acts and non-legislative non-protected conduct, which may properly )e inquired into by the courts, the trial '.ourt should consider the extent to vhich bommittee counsel should properly >e required to give evidence as to matters vithout the “legislative sphere.” We further conclude that if, upon further consideration of the actions of individual members of the staff, the trial court should conclude that the case can better proceed to a decision on the validity of the subpoena by the addition of other parties. The court should be liberal in granting the right of amendment to the plaintiffs for that purpose.
We do not, of course, intimate that the court should lightly include a Senator or Member of the House of Representatives as a defendant in litigation of the kind with which we are here concerned except under unique circumstances — circumstances, which may or may not develop in this litigation, that demonstrate that such Member’s presence in the litigation is unavoidable if a valid order is to be entered by the court to vindicate rights which would otherwise go unredressed. Moreover, the fact that we conclude that it is appropriate in this case to reinstate the Senator defendants does not, of course, mean that it is necessary for the court, in order to grant relief, to enter any coercive order. The jurisprudence clearly indicates, it seems to us, that where relief can be adequately granted in a suit against a Member of the Congress or a Member of the Executive Department by a declaratory judgment, such procedure is preferable. In Powell v. McCormack, supra, 395 U.S. at 517, 89 S.Ct. at 1962, in discussing the question of justiciability, the Court said:
“We need express no opinion about the appropriateness of coercive relief in this case, for petitioners sought a declaratory judgment, a form of relief that the District Court could have issued. The Declaratory Judgment Act, 28 U.S.C. § 2201, provides that a district court may ‘declare the rights of any interested party whether or not further relief is or could be sought.’ The availability of declaratory relief depends on whether there is a live dispute between the parties, Golden v. Zwickler, 394 U.S. 103 [89 S.Ct. 956, 22 L.Ed.2d 113] (1969), and a request for declaratory relief may be considered independently of whether other forms of relief are. appropriate. See United Public Workers v. Mitchell, 330 U.S. 75, 93 [67 S.Ct. 556, 566, 91 L.Ed. 754] (1947); 6A J. Moore, Federal Practice ¶ 57.08 [3] (2d ed. 1966); cf. United States v. California, 332 U. S. 19, 25-26 [67 S.Ct. 1658, 1661-*3711662, 91 L.Ed. 1889] (1947). We thus conclude that in terms of general criteria of justiciability, this case is justiciable.”
It is not doubted that such a declaratory judgment will adequately protect the rights of the plaintiffs. Again, in Powell v. McCormack, 395 U.S. at page 499, 89 S.Ct. 1944, the Court pointed to the effectiveness of a declaratory judgment.
The judgment of the trial court is reversed and the case is remanded for further proceedings not inconsistent with this opinion.

. A fuller description of the activities and purposes of the plaintiff organization, which are not now challenged, are described in the complaint as follows:
“United States Servicemen’s Fund (hereinafter, USSF) is a non-profit tax-exempt mem*355bership corporation incorporated in the State of Delaware to further the welfare of persons who have served or are presently serving in the military. Among its charitable, educational and legal purposes and powers as stated in its certificate of incorporation are the following :
1) to stimulate, develop, foster, coordinate, improve and encourage the educational opportunities of military personnel and to protect the civil rights of such persons, by:
2) Holding public meetings, providing entertainment and other recreational services for the benefit of military personnel;
3) Executing, sponsoring and encouraging research designed to improve the general welfare of military personnel;
4) Contributing to the costs of legal representation of military personnel;
5) Initiating programs, including scholarship programs, designed to further the educational opportunities of military personnel ;
6) Collecting, assembling, exchanging, publishing and otherwise freely disseminating (a) to military personnel and (b) to the general public, knowledge and information relating to the improvement of all aspects of military life.
In furtherance of these purposes USSF provides funds for (a) the establishment and operation of coffee houses, which are gathering places, and places of recreation for persons in military service as well as the providing of entertainers for military personnel; (b) the establishment and operation of newspapers which provide information particularly of interest to military personnel; (c) the supplying of educational materials such as films, books, periodicals and entire libraries for military personnel; (d) the providing of civilian legal representation for military personnel due to the inadequacies of military justice.
Both the G.I. coffee houses and newspapers have become the focus of dissent and expressions of opposition within the military toward the war in Vietnam and now Cambodia, and are frequent targets of repressive actions by both civilian and military authorities seeking to silence dissent. All of the activities of USSF are conducted in exercise of its rights under the United States Constitution- and particularly the First Amendment guarantees of Freedom of speech, press and association.”


. It is clear that these plaintiffs do not seek to enjoin the investigation being conducted by the Internal Security Committee. They seek only to enjoin the enforcement of this particular subpoena.


. Recognizing as they do, that, since had the subpoena been served on the plaintiffs themselves, prior decisions of this court and of the Supreme Court would have made equitable intervention of the court unavailable to interfere with the execution of the subpoena, the plaintiffs here posit their entire right to equitable intervention of the district court on the fact that the subpoena was served on a disinterested third party who cannot be expected to test out the legality of the subpoena by subjecting itself to contempt procedures by the Committee or in any other way which would be available to the aggrieved association itself. Cf. Ansara v. Eastland, supra, and Sanders v. McClellan, supra.


. “Each House shall be the judge of the elections, returns and qualifications of its own members . . ..”


. “The senators and representatives shall receive a compensation for their services, to be ascertained by law, and paid out of the treasury of the United States. They shall in all cases, except treason, felony and breach of the peace, be privileged from arrest during their attendance at the session of their respective Houses, and in going to and returning from the same and for any speech or debate in either House, they shall not be questioned in any other place.”


. Kilbourn v. Thompson, 103 U.S. 168, 26 L.Ed. 377 (1881).


. “But plaintiffs’ witnesses could do little more than speculate as to the effect that disclosure of their contributors would have. Moreover, several contributors are said to have remained anonymous even from U.S.S. F. officials; manifest disclosure of Bank records can have little effect on their continued contributions, and future contributors can readily undertake similarly to preserve their anonymity. The showing of plaintiffs with respect to the adverse effect on contributors falls far short of establishing the requisite element of a preliminary injunction, namely, irreparable injury. Virginia Petroleum Jobbers Ass’n v. FPC, 104 U.S.App.D. C. 106, 110, 259 F.2d 921, 925 (1958). In the face of such a strong legislative (and public) interest in the investigation at issue here, plaintiffs’ showing of injury to First Amendment rights is insufficient to warrant a finding of probable success at a full trial, of. NAACP v. Alabama, supra, and coupled with the validity of the Subcommittee action, certainly is an insufficient basis for granting injunctive relief against a committee of Congress. Cf. Dombrowski v. Pfister, 380 U.S. 479 [85 S.Ct. 1116, 14 L.Ed.2d 22] (1965).


. This proposed testimony was put into the record as a proffer, when the objection was sustained.


. This witness had for 20 years raised funds for “cause organizations”, ACLU, Youth March for Integrated Schools, The Independent Socialists League, The League for Industrial Democracy, The A. Phillip Randolph Institute and others.


. On cross-examination of several plaintiffs’ witnesses the government got some affirmative response to the question whether the very fact of an investigation by the Senate Committee might not result in producing some otherwise not forthcoming funds. No witness, however, varied from his testimony that the enforcement of the subpoena was and/or would be seriously damaging in the net result.